Citation Nr: 0940387	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  02-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for a heart 
disorder was denied by the Board in a July 2005 decision, 
which was vacated and remanded by the United States Court of 
Appeals for Veterans Claims (Court) in February 2007.  
Pursuant to the Court's remand, the Veteran was scheduled for 
a VA examination before his claim was readjudicated by the 
Board.  In July 2008, the Veteran was provided a VA 
examination; however, the Board finds this examination 
inadequate, as the examiner failed to adequately provide 
sufficient reasoning for his ultimate conclusion or account 
for the notations of possible heart treatments in the claims 
folder.  

The Veteran's June 1974 enlistment and September 1976 
separation examination both reflect no abnormalities 
associated with the Veteran's (i) heart or (ii) lungs and 
chest.  However, a June 1974 service electrocardiogram (EKG) 
notes an isolated ST-T elevation in head II, which the 
medical care provider indicated could be of significance in a 
17 year old.  Additionally, a June 1974 chest x-ray noted 
possible rub versus a systolic murmur and an October 1975 
treatment record documents the Veteran's provisional 
diagnosis of a viral syndrome after he reported having chest 
pains.  Although these in-service findings are found to be 
similar in nature to the more recent findings that are 
asserted to constitute evidence of current heart disability, 
the July 2008 VA examiner fails to reference any of these in-
service findings or indicate if the findings are of any 
significance to any currently diagnosed heart disorder.  

Further, the Veteran has multiple post-service evaluations 
related to his heart, which the July 2008 VA examiner does 
not appear to have considered.  These post-service evaluation 
records include a February 1999 VA treatment record 
indicating the Veteran had a systolic murmur at the apex.  
There are also two VA treatment records dated in January 
2002, indicating that the Veteran had a "very mildly 
positive submaximal nuclear stress test," and diagnosing the 
Veteran with "mildly abnormal gated exercise cardiac study 
consistent with a small area of partial ischemia in the 
distal anterolateral wall."  Also, a March 2003 VA treatment 
record diagnoses the Veteran with mild mitral valve prolapse 
with mild mitral regurgitation.  These records also do not 
appear to have been adequately accounted for by the July 2008 
VA examiner.  

Essentially, the medical evidence currently of record is 
still found to be insufficient for the Board to properly 
adjudicate the Veteran's claim, and must be supplemented with 
a new VA examination before another appropriate examiner.  
See McLendon v Principi, 20 Vet. App. 79 (2006); Littke v. 
Derwinski, 1 Vet. App. 90 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new 
VA examination before another appropriate 
examiner to determine the etiology of any 
current heart disorder.  The Veteran's 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any currently found heart disorder is 
related to service.  All opinions must be 
supported by a complete rationale. 

In rendering this decision, the examiner 
should specifically consider (i) the June 
1974 EKG, noting an isolated ST-T 
elevation in head II, (ii) the June 1974 
chest x-ray, noting  possible rub versus a 
systolic murmur, (iii) the October 1975 
service treatment record, documenting the 
Veteran's provision diagnosis of a viral 
syndrome after he reported having chest 
pains, (iv) the February 1999 VA treatment 
record, indicating the Veteran had a 
systolic murmur at the apex, (v) the 
January 2002 VA treatment records, 
indicating the Veteran had a "very mildly 
positive submaximal nuclear stress test," 
and diagnosing the Veteran with mildly 
abnormal gated exercise cardiac study 
consistent with a small area of partial 
ischemia in the distal anterolateral wall, 
and (vi) the diagnosis of mild mitral 
valve prolapse with mild mitral 
regurgitation found in the March 2003 VA 
treatment record. 

The examiner should specifically comment 
as to the significance, or lack there of, 
of these findings in rendering his or her 
ultimate opinion.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
private attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


